           Case 3:21-cv-00146-KAD Document 15 Filed 02/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 DISABILITY RIGHTS CONNECTICUT, INC.,
 on behalf of its constituents,

                                  Plaintiff,
                                                             Civil Action No. 3:21-cv-00146-KAD
                     v.

 CONNECTICUT DEPARTMENT OF
 CORRECTION; ANGEL QUIROS, Acting
 Commissioner, Connecticut Department of
 Correction, in his official capacity; and ROGER
 BOWLES, Warden, Northern Correctional
 Institution, in his official capacity,

                                  Defendants.


                                  NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Eric W. Lin, who has been admitted to this Court pro hac

vice, hereby appears as counsel of record for plaintiff Disability Rights Connecticut, Inc. in this

action.



Dated: New York, New York                  MORRISON & FOERSTER LLP
       February 5, 2021

                                           By: /s/ Eric W. Lin______
                                              Eric W. Lin
                                              250 West 55th Street
                                              New York, NY 10019
                                              Telephone: (212) 468-8000
                                              Facsimile: (212) 468-7900
                                              Email: ELin@mofo.com

                                           Co-Counsel for Plaintiff Disability Rights
                                           Connecticut, Inc.




ny-2062604
          Case 3:21-cv-00146-KAD Document 15 Filed 02/05/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE



       I hereby certify that on February 5, 2021, a copy of the foregoing Notice of Appearance

was electronically filed. Notice of this filing will be sent by email to all parties who have

appeared in this action by operation of the Court’s CM/ECF System.



                                                      By: /s/ Eric W. Lin______
                                                         Eric W. Lin




ny-2062604
